Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT and REASONS FOR ALLOWANCE
Authorization for this examiner’s amendment was given in an interview with Cynthia L. Wu on July 14, 2022.
The application has been amended as follows: 
[0088] For example, after obtaining the pattern parameters of each auxiliary patterns 120, the auxiliary patterns of the main pattern 110 may be arranged around the main pattern 110 according to the pattern parameters of the auxiliary patterns of the main pattern 110.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 4, add reference “U” indicating “the incident point” as disclosed in para 0052.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or discloses a method for correcting mask patterns, comprising: providing a target layout, wherein the target layout includes a plurality of main patterns; dividing the target layout into a plurality of first regions along a first direction; acquiring position information of each first region of the plurality of first regions; acquiring a first model of each first region according to the position information of the first region; acquiring pattern parameters of auxiliary patterns around each main pattern of the first region; and arranging, around each main pattern, the auxiliary patterns of the main pattern according to the pattern parameters of the auxiliary patterns.
Regarding claim 20, none of the prior art of record teaches or discloses a mask, comprising: a target layout, including a plurality of main patterns; and auxiliary patterns, arranged around each main pattern according to pattern parameters obtained by: dividing the target layout into a plurality of first regions along a first direction, acquiring position information of each first region of the plurality of first regions, acquiring a first model of each first region according to the position information of the first region, and acquiring the pattern parameters of the auxiliary patterns around each main pattern of the first region.
Du et al. (Du) (2018/0203342) discloses a correction method for a mask pattern comprising providing a target layout (S01, ref. 201) and providing a first auxiliary pattern around each main pattern based on rules (S02, ref. 210).  However, Du does not disclose dividing the target layout into a plurality of first regions along a first direction; acquiring position information of each first region of the plurality of first regions; acquiring a first model of each first region according to the position information of the first region; acquiring pattern parameters of auxiliary patterns around each main pattern of the first region.
Wu et al. (Wu) (CN 104166304, machine translation provided with Office Action) discloses a method for correcting mask pattern comprising:  providing a target layout (100, Fig. 2) including a plurality of main patterns (P1), dividing the target layout into a plurality of first regions (102, 104) along a first direction (para 0031, 0034, 0047), acquiring pattern parameters of auxiliary pattern (para 0039) and arranging the auxiliary pattern (P1’, Fig. 3, para 0050).  However, Wu does not disclose dividing the target layout into a plurality of first regions along a first direction; acquiring position information of each first region of the plurality of first regions; acquiring a first model of each first region according to the position information of the first region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	July 14, 2022